DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Orsak on 10/8/20.

IN THE CLAIMS:
Claim 1 has been amended to read as follows “A process for making an acellular pro-inflammatory preparation and decreasing a ratio of endogenous regulatory T (Treg) cell concentration to endogenous pro-inflammatory T cell concentration in a subject, said process comprising:
(i) contacting a first leukocyte with a second leukocyte in vitro under conditions to allow a pro-inflammatory allo-recognition to provide a conditioned preparation, wherein the first leukocyte is allogeneic to the second leukocyte; 
(ii) separating whole first leukocyte cells and whole second leukocyte cells from the conditioned preparation to obtain an acellular conditioned preparation;
(iii) selecting miRNA components having an individual average molecular weight of less than about 10 kDa from the acellular conditioned preparation under conditions to inhibit RNA degradation and to maintain a relative abundance of each of the miRNA components so as to obtain a composition enriched in acellular pro-inflammatory components; 
(iv) formulating the composition of step (iii), under conditions to inhibit RNA degradation and to maintain a relative abundance of each of the miRNA 
(v) administering a therapeutically effective amount of the acellular pro-inflammatory preparation to the subject,
wherein the acellular pro-inflammatory preparation, when administered to the subject, decreases the ratio of endogenous regulatory T (Treg) cell concentration to endogenous pro-inflammatory T cell concentration in the subject.”

Claim 7 has been cancelled.

Claim 8 has been amended to read as follows “The process of claim 1, comprising culturing the first leukocyte and the second leukocyte.”

Claim 10 has been amended to read as follows “The process of claim 1, further comprising, prior to step (i), preventing one of the first leukocyte or the second leukocyte from proliferating.”

Claims 11-14 and 74 have been cancelled.

Claim 75 has been amended to read as follows “The process of claim 1, wherein the subject has a condition caused or exacerbated by a reduced immune response in the subject.”

Claim 78 has been amended to read as follows “The process of claim 1, wherein the subject has a malignant tumor and the acellular pro-inflammatory preparation, when administered to the subject, limits the growth of the malignant tumor.”

Claim 79 has been amended to read as follows “The process of claim 1, wherein the subject has a malignant tumor and the acellular pro-inflammatory preparation, when administered to the subject, reduces the size of the malignant tumor.”

Claim 80 has been amended to read as follows “The process of claim 75, wherein the condition is an infection.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644